By the Court,

Savage, Ch. J.
Where doubt is cast upon the bona fides of" the application for a commission which is to operate as a stay, the motion will not be granted upon the common affidavit. 3 Johns. Cas. 137. The motion in this case is continued over until the next term, when the defendant shall be at liberty to renew it on such additional affidavits as he shall be advised to present.
At a subsequent term, affidavits shewing a prima facie case for a commission were presented, and the motion was granted.